ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-139, concluding that JOSEPH A. GEMBALA, III, of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1985, should be reprimanded for violating RPC 1.5(b) (failure to communicate the basis or rate of the legal fee in writing) and RPC 1.15(d) and R. l:21-6(c)(l)(A) (recordkeeping violations; failure to comply with trust account electronic transfer requirements), and good cause appearing;
It is ORDERED that JOSEPH A. GEMBALA, III, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.